Broyles, J.
1. While the petition for certiorari alleged that the city had no ordinance prohibiting the offense which the accused was charged with, it at the same time set forth what it called an “alleged ordinance” of the city, which on its face appeared to be a valid ordinance and which did prohibit such offense. The presumption is that a municipal ordinance is valid, and the burden of establishing its invalidity is on the person asserting it. Moore v. Thomasville, 17 Ga. App. 285 (86 S. E. 641), and cases therein cited. In this case, the petitioner for certiorari did not overcome this presumption.
2. The evidence contained in the petition amply supported the defendant’s conviction; none of the exceptions to the judgment of the mayor were meritorious, and the judge of the superior court did not err in refusing to sanction the writ of certiorari. Judgment affirmed.